(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
No ba lugar a reconsiderar nuestra resolución del 24 de mayo-último en este caso para que concedamos un nuevo término a la ape-lante para presentarnos ruia transcripción taquigráfica de la evidencia o una exposición del caso, dejando así sin efecto la desestimación decretada, por no aparecer de los autos ni alegarse que la apelante esté tramitando alguno de esos documentos en la corte inferior y por no presentársenos declaración jurada para demostrarnos que la apelación es meritoria. El caso de Marchàn v. Sucn. Eguen, 42 D.P.R. 99, citado por el peticionario no es de aplicación al presente por referirse a una situación de becbos distinta.